Citation Nr: 1102147	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1967 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his notice of disagreement and in his substantive appeal, the 
Veteran refers to service in the Reserve, where he had additional 
noise exposure.  The record however contains no evidence of 
Reserve service.  

As the Veteran has identified information pertinent to the claim, 
which has not been obtained and as VA will make as many requests 
as are necessary to obtain relevant records from a Federal agency 
unless the records do not exist or that further efforts to obtain 
the records would be futile under 38 C.F.R. § 3.159(c), the case 
is REMANDED for the following action:

1.  Request from the proper federal 
custodian the Veteran's personnel and 
medical records for the U. S. Army Reserve 
from December 1969 to December 1973.  If 
the records sought do not exist or that 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 



2.  Obtain records from the Social 
Security Administration.  If the records 
sought do not exist or that further 
efforts to obtain the records would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e). 

3.  After completion of the above, if 
additional evidence is received, determine 
whether further development under the duty 
to assist to include whether a VA medical 
examination and VA medical opinion is 
needed to decide claims. 

4.  After the requested development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, then 
provide the Veteran and his representative 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


